Exhibit 10.2

 

OPTION AGREEMENT TO PURCHASE STOCK

 

THIS OPTION AGREEMENT TO PURCHASE STOCK (“Option Agreement”) is made and entered
into as of the 15th day of August, 2005 by and between TRANSCEND SERVICES, INC.,
a Delaware corporation (the “Company”), and SUSAN McGROGAN, an individual
resident of the State of Florida (“McGrogan”).

 

W I T N E S S E T H:

 

WHEREAS, the Company has previously issued in favor of McGrogan that certain
Promissory Note dated January 31, 2005 (the “Note”) in the original principal
amount of $3,500,000; and

 

WHEREAS, the Company desires to grant to McGrogan and McGrogan desires to
receive certain options to purchase shares of the Company’s common stock, par
value $0.05 per share (the “Stock”) subject to the terms and conditions set
forth herein.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein and other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

 

ARTICLE I

GRANT OF OPTION

 

The Company hereby irrevocably grants to McGrogan four (4) options (each an
“Option” and collectively “Options”) to purchase shares of the Stock in
accordance with the schedule set forth below and subject to the conditions set
forth in this Agreement. The number of shares of Stock to be acquired upon the
exercise of each Option is determined in Article V below.

 

     Effective Date of
Exercise


--------------------------------------------------------------------------------

  

Notice Period

Commencement
Date

--------------------------------------------------------------------------------

   Total
Exercise
Price


--------------------------------------------------------------------------------

   Cash
Consideration


--------------------------------------------------------------------------------

   Amount
Applied in
Reduction of
Note Principal


--------------------------------------------------------------------------------

Option #1

   August 15, 2005    immediately    $ 200,000    $ 100,000    $ 100,000

Option #2

   February 15, 2006    February 1, 2006    $ 200,000    $ 100,000    $ 100,000

Option #3

   August 15, 2006    August 1, 2006    $ 200,000    $ 100,000    $ 100,000

Option #4

   February 15, 2007    January 31, 2007    $ 200,000    $ 100,000    $ 100,000

 

1



--------------------------------------------------------------------------------

ARTICLE II

EXERCISE PRICE

 

The total exercise price for all shares acquired for each Option (the “Exercise
Price”) shall be Two Hundred Thousand Dollars ($200,000). The Exercise Price for
each Option shall be comprised of: (i) the sum of One Hundred Thousand Dollars
($100,000) in cash (the “Cash Portion”) payable in immediately available funds
on the Effective Date of Exercise and (ii) a reduction in the amount of One
Hundred Thousand Dollars ($100,000) of the outstanding principal balance of the
Note.

 

ARTICLE III

EXERCISE OF OPTION

 

Each Option shall be exercisable by McGrogan, in whole but not in part, on the
effective date of exercise (the “Effective Date of Exercise”) set forth for such
Option in the schedule in Article I above. Any Option not exercised by 5:00 p.m.
on the Effective Date of Exercise shall no longer be exercisable and shall
lapse. The lapse of any individual Option shall not affect McGrogan’s ability to
exercise any subsequent Option.

 

ARTICLE IV

MANNER OF EXERCISE

 

The exercise of each Option shall be by written notice delivered to the Company
in the form of Exhibit A attached hereto (the “Written Notice”) together with
tender of the Cash Portion. The Written Notice of McGrogan’s intent to exercise
any Option must be delivered to the Company during the Option Notice Period for
such Option. The “Option Notice Period” with respect to any Option shall mean
the period beginning at 8:00 a.m. Eastern Time on the notice period commencement
date (the “Notice Period Commencement Date”) set forth for such Option in the
schedule shown in Article I above and ending at 5:00 p.m. Eastern Time on the
Effective Date of Exercise for such Option.

 

ARTICLE V

DETERMINATION OF NUMBER OF SHARES PURCHASED

DELIVERY OF THE STOCK

 

Upon the timely exercise by McGrogan of any Option in accordance with the terms
and conditions set forth herein, including without limitation payment by
McGrogan of the Cash Portion of the Exercise Price for such Option, the Company
shall deliver to McGrogan within five (5) trading days after the Effective Date
of Exercise for such Option a number of shares (the “Purchased Shares”) of the
Stock determined by dividing the Total Exercise Price for such Option by one
hundred and ten percent (110%) of the average closing price per share of the
Stock on the National Association of Stock Dealers Automatic Quotation System
(NASDAQ) for

 

2



--------------------------------------------------------------------------------

the ten (10) trading days immediately prior to the Effective Date of Exercise.
The Average Closing Price shall be determined by adding up the closing prices
and dividing the sum total by ten (10).

 

All certificates representing the Purchased Shares shall bear the following
restrictive legend:

 

“THE SECURITIES EVIDENCED HEREBY WERE ISSUED AND SOLD WITHOUT REGISTRATION UNDER
THE FEDERAL SECURITIES ACT OF 1933, AS AMENDED (THE “FEDERAL ACT”), OR THE
SECURITIES LAWS OF ANY STATE, IN RELIANCE UPON CERTAIN EXEMPTIVE PROVISIONS OF
SAID ACTS. SAID SECURITIES CANNOT BE SOLD OR TRANSFERRED UNLESS SUCH SALE OR
TRANSFER IS MADE: (1) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
FEDERAL ACT OR PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION; AND (2) IN A
TRANSACTION WHICH IS EXEMPT UNDER APPLICABLE STATE SECURITIES LAWS OR PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH LAWS, OR IN A TRANSACTION
WHICH IS OTHERWISE IN COMPLIANCE WITH SUCH LAWS.”

 

ARTICLE VI

SECURITIES LAWS MATTERS

 

McGrogan hereby represents and warrants to the Company that McGrogan is
purchasing the Purchased Shares for her own account for investment and not for
resale or distribution in any transaction that would be in violation of the
securities laws of the United States of America or any state thereof. McGrogan
acknowledges that the Purchased Shares have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or under any state
securities laws and, therefore, cannot be resold unless registered under the
Securities Act and applicable state securities laws or unless an exemption from
such registration is available and, as a result, McGrogan must bear the risk of
an investment in the Purchased Shares for an indefinite period of time. McGrogan
is an “accredited investor” as that term is defined in Regulation D promulgated
under the Securities Act. The financial condition of McGrogan is currently
adequate to bear the substantial economic risk of an investment in the Purchased
Shares. McGrogan, in conjunction with a “purchaser representative” within the
meaning of Regulation D, has sufficient knowledge and experience in investment
and business matters to understand the economic risk of such an investment and
the risk involved in a commercial enterprise such as the Company. McGrogan is a
bona fide resident of the State of Florida and all communications and
information, written or oral, concerning the Purchased Shares and this Option
Agreement have been directed to McGrogan and have been received in such State.
McGrogan has received and carefully read the Company’s Proxy Statement dated
March 18, 2005, the Company’s most recent Annual Report on Form 10-K for the
fiscal year ended December 31, 2004, and the Company’s Quarterly Report on Form
10-Q for the quarter ended June 30, 2005, each filed with the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended.
McGrogan has had the opportunity to ask questions of, and receive answers from,
officers of the Company concerning the Company, its business and the Stock and
to obtain any

 

3



--------------------------------------------------------------------------------

additional information which McGrogan reasonably requested. McGrogan understands
that the Company will rely upon the statements made by McGrogan in this Article
VI for purposes of establishing and relying upon an exemption from the
registration requirements of the Securities Act for the issuance of the
Purchased Shares.

 

ARTICLE VII

APPLICABILITY OF

REGISTRATION RIGHTS AGREEMENT

 

All Stock issued pursuant to this Agreement shall enjoy the rights and be
included within the definition of “Shares” under that certain Registration
Rights Agreement made and entered into as of January 31, 2005 by and between the
Company and McGrogan.

 

ARTICLE VIII

MISCELLANEOUS

 

8.1 Publicity. McGrogan hereby acknowledges that the Company shall be permitted
to issue a press release and make other public statements related to or in
connection with the execution of this Agreement and the exercise of any Option
by McGrogan.

 

8.2 Entire Agreement. This Option Agreement constitutes the entire agreement of
the parties with respect to the subject matter hereof, supersedes any other
agreement (if any) concerning options to acquire Stock in exchange for cash and
credit against the Note, and may not be modified or amended except by a written
instrument signed by each of the parties hereto.

 

8.3 Notices. All notices required or permitted hereunder (“Notices”) must be in
writing and are deemed to have been duly given on the scheduled delivery date
therefore if (a) delivered personally; (b) sent by facsimile, followed with an
original by mail, and confirmed by the recipient thereof; (c) mailed, certified
or registered mail, return receipt requested, postage prepaid; or (d) sent by
Federal Express or other nationally recognized overnight courier service or
overnight express U.S. Mail, postage prepaid, as follows:

 

If to McGrogan to:

 

Susan McGrogan

10109 Cortez Boulevard

Brooksville, FL 34613

Facsimile: 352-596-3326

 

4



--------------------------------------------------------------------------------

If to the Company to:

 

Transcend Services, Inc.

945 East Paces Ferry Road, Suite 1475

Atlanta, Georgia 30326

Facsimile: (404) 364-8009

Attention: Chief Executive Officer

 

With a copy in like manner (which shall not constitute notice) to:

 

Smith, Gambrell & Russell, LLP

1230 Peachtree Street, N.E.

Suite 3100, Promenade II

Atlanta, Georgia 30309-3592

Facsimile: (404) 685-6923

Attention: Richard G. Greenstein, Esq.

 

Each party may change its address for the giving of notices and communications
to it, and/or copies thereof, by written notice to the other party in conformity
with the foregoing.

 

8.4 No Assignment; Binding Effect. Neither this Option Agreement nor any right,
interest or obligation hereunder may be assigned by any party hereto without the
prior written consent of the other party hereto and any attempt to do so will be
void. Subject to the preceding sentence, this Option Agreement is binding upon,
inures to the benefit of and is enforceable by the parties hereto and their
respective successors and assigns.

 

8.5 Governing Law. This Option Agreement shall be governed by and construed in
accordance with the Laws of the State of Georgia applicable to a contract
executed and performed in such State, without giving effect to the conflicts of
laws principles thereof.

 

8.6 Counterparts. This Option Agreement may be executed in two or more
counterparts, all of which taken together shall constitute one and the same
instrument. Signatures delivered as facsimiles shall be binding to the same
extent as original signatures.

 

[Signatures appear on the following page]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Option Agreement as of the
date first above written.

 

MCGROGAN:

/s/ Susan McGrogan

Susan McGrogan

 

COMPANY:

TRANSCEND SERVICES, INC.

By:  

/s/ Mark D. Meersman

Name:

 

Mark D. Meersman

Title:

 

CFO

 

6



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF WRITTEN NOTICE

 

Effective Date of Exercise:                         

 

The undersigned, Susan McGrogan (“McGrogan”), hereby expresses McGrogan’s intent
to exercise an option (the “Option”) to purchase shares of the Common Stock, par
value $0.05 per share, of Transcend Services, Inc. (the “Company”) granted to
McGrogan by the Company pursuant to that certain Option Agreement to Purchase
Stock dated as of                          by and between McGrogan and the
Company, subject to the terms and conditions contained therein (the “Option
Agreement”).

 

McGrogan hereby (i) tenders to the Company the sum of One Hundred Thousand
Dollars ($100,000) reduced for fractional shares in immediately available funds
(ii) further agrees that the outstanding principal balance of that certain
Promissory Note in favor of McGrogan dated January 31, 2005 in the original
principal amount of $3,500,000 shall be reduced by an amount equal to One
Hundred Thousand Dollars ($100,000) on the Effective Date of Exercise in payment
for the exercise of this Option, and (iii) that for purposes of principal
payments due under the terms of the Promissory Note, the aforesaid $100,000
shall be deducted from the principal amount which would otherwise be due on the
Promissory Note on the next payment date under Section 1.2 of the Promissory
Note.

 

Capitalized terms used in this document not otherwise defined shall have the
meaning ascribed to them in the Option Agreement.

 

 

Susan McGrogan

Date:

 

7